DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-9 are pending and subject to examination in this Office action.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claim 1 is objected to because of the following informalities:  regarding limitations 1 – 4, “A longitudinally extending…” should be --a longitudinally extending….--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by CN 107700739 A (hereinafter “CN '739”).
Regarding independent claim 1, CN '739 clearly describes a decorative ceiling beam assembly comprising: 
a longitudinally extending reversible base plate having a longitudinally extending first edge and a longitudinally extending second edge, the longitudinally extending first edge having a first longitudinally extending parallel and spaced apart outwardly projecting flange thereby defining a longitudinally extending outwardly opening first upper groove therebetween, the longitudinally extending second edge having a second longitudinally extending parallel and spaced apart outwardly projecting flange thereby defining a longitudinally extending outwardly opening second upper groove therebetween (Figs. 1-4); 
a longitudinally extending first side wall portion having a longitudinally extending first upper edge and a longitudinally extending first lower edge, the first upper edge having a 
a longitudinally extending second side wall portion having a longitudinally extending second upper edge and a longitudinally extending second lower edge, the second upper edge having a longitudinally extending inwardly projecting second upper flange, the second lower edge having a longitudinally extending inwardly projecting second lower flange (Figs. 1-4); and 
a longitudinally extending reversible bottom plate having a longitudinally extending first edge and a longitudinally extending second edge, the longitudinally extending first edge having a longitudinally extending first parallel and spaced apart outwardly projecting flange thereby defining a longitudinally extending outwardly opening first lower groove therebetween, the longitudinally extending second edge having a second longitudinally extending parallel and spaced apart outwardly projecting flange thereby defining a longitudinally extending outwardly opening second lower groove therebetween (Figs. 1-4); 
wherein the first upper groove of the reversible base plate securely receives at least one of the longitudinally extending inwardly projecting first upper flange of the first side wall portion and the longitudinally extending inwardly projecting first upper flange of the second side wall portion, the second upper groove of the reversible base plate securely receives the other of the longitudinally extending inwardly projecting second upper flange of the first side wall portion and the longitudinally extending inwardly projecting second upper flange of the second side wall portion and the outwardly opening first lower groove of the bottom plate receives one of the inwardly projecting first lower flange of the first side wall portion and the inwardly projecting second lower flange of the second side wall portion and the outwardly opening second lower groove of the bottom plate receives the other of the inwardly projecting first lower flange of the 

Regarding claim 2, wherein at least one of the first inwardly projecting upper flange, the second inwardly projecting upper flange, the first inwardly projecting lower flange and the second inwardly projecting lower flange further comprises a longitudinally extending first sloped portion and an opposed longitudinally extending second sloped portion defining a longitudinally extending tab element therebetween, the longitudinally extending tab element having a longitudinally extending first tab wall and a parallel and opposed longitudinally extending second tab wall and a longitudinally extending tab edge (Figs. 1-4).

Regarding claim 3, wherein the cross-sectional shape of the longitudinally extending tab edge is semi-obround (Figs. 1-4).

Regarding claim 4, wherein at least one of the first tab wall and the second tab wall further include at least one longitudinally extending securing ridge (Figs. 1-4).

Regarding claim 5, wherein at least one of the first edge and the second edge of the reversible bottom plate are chamfered (Figs. 1-4).

Regarding claim 6, wherein at least one of the first edge and the second edge of the reversible base plate are chamfered (Figs. 1-4).

Regarding claim 7, wherein a distal edge of at least one of the first parallel and spaced apart outwardly projecting flange of the reversible bottom plate, the second parallel and spaced 

Regarding claim 8, wherein at least one of the first groove and the second groove of the reversible bottom plate and the first groove and the second groove of the reversible base plate further comprises a longitudinally extending first groove wall and a longitudinally extending parallel and opposed second groove wall, at least one of the first groove wall and the second groove wall further including at least one longitudinally extending securing ridge (Figs. 1-4).

Regarding claim 9, wherein the decorative ceiling beam assembly is comprised of extruded plastic components (Figs. 1-4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Refer to the attached Form PTO-892.
Authorization for Email Communication – In the event Applicant wishes to communicate with the Examiner via electronic mail, written authorization should be provided in Applicant’s next response.  See MPEP § 502.03.  The following is a sample authorization form which may be used by Applicant:
Recognizing that Internet communications are not secure, we hereby authorize the USPTO to communicate with any authorized representative concerning any subject matter of this application by electronic mail.  We understand that a copy of these communications will be made of record in the application file.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY MINTZ/Primary Examiner, Art Unit 3635